                                            Case 4:18-cv-05051-DMR Document 103 Filed 10/06/20 Page 1 of 24




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7        SONYA NORTON,                                   Case No. 18-cv-05051-DMR
                                   8                     Plaintiff,
                                                                                            ORDER ON MOTION FOR CLASS
                                   9              v.                                        CERTIFICATION
                                  10        LVNV FUNDING, LLC, et al.,                      Re: Dkt. No. 76
                                  11                     Defendants.

                                  12            Plaintiff Sonya Norton filed this putative class action against Defendants LVNV Funding,
Northern District of California
 United States District Court




                                  13   LLC (“LVNV”) and Law Office of Harris & Zide (“H&Z”) alleging violations of the federal Fair

                                  14   Debt Collection Practices Act (“FDCPA”), 15 U.S.C. § 1692 et seq., and California’s Fair Debt

                                  15   Collection Practices Act (“Rosenthal Act”), California Civil Code § 1788 et seq. Norton also seeks

                                  16   injunctive relief under California’s Unfair Competition Law (“UCL”), California Business and

                                  17   Professions Code § 17200 et seq. Norton now moves for class certification under Federal Rule of

                                  18   Civil Procedure 23 (“Rule 23”). [Docket Nos. 76 (“Mot.”), 88 (“Reply”).] Defendants oppose.

                                  19   [Docket No. 86 (“Opp.”).] The court held a hearing on July 23, 2020.

                                  20            Having considered the parties’ submissions and oral argument, and for the reasons detailed

                                  21   below, the court grants Norton’s motion for class certification.

                                  22   I.       BACKGROUND

                                  23            On October 21, 2008, non-party Arrow Financial Services, LLC (“Arrow”) filed a

                                  24   collections action against Norton in San Mateo County Superior Court (“State Action”), alleging

                                  25   that Norton failed to tender amounts owed to Arrow’s assignor, Washington Mutual Bank

                                  26   (“WMB”). [Docket No. 86-4, Defendants’ Request for Judicial Notice (“Def. RJN”), Ex. 1.] The

                                  27   case title for the State Action is Arrow Financial Services LLC v. Sonya Norton, Case No. CLJ

                                  28   477648. The complaint alleged damages in the amount of $3,073.92. Id. On December 26, 2008,
                                           Case 4:18-cv-05051-DMR Document 103 Filed 10/06/20 Page 2 of 24




                                   1   the state court entered a default judgment against Norton in the amount of $3,986.60, representing

                                   2   the claimed damages of $3,073.92, prejudgment interest in the amount of $673.68, and costs of

                                   3   $239.00. Def. RJN, Ex. 3 (“Judgment”). LVNV acquired the Judgment around September 2011.1

                                   4   Docket No. 86-1, Declaration of Anne E. Herthneck (“Herthneck Decl.”) ¶ 4; see also Def. RJN,

                                   5   Ex. 4, Acknowledgment of Assignment of Judgment (“Acknowledgment”). LVNV represents that

                                   6   when it acquires delinquent accounts from creditors, it “does not know how or why the account-

                                   7   debtors incurred the unpaid obligations on the accounts.” Herthneck Decl. ¶ 2. With respect to

                                   8   Norton’s account specifically, LVNV received “a single account statement” that “[did] not indicate

                                   9   the nature of the obligation or purpose or purposes the unpaid balance was incurred.” Id. ¶ 4.

                                  10           In December 2011, H&Z mailed a letter to Norton informing her that it represented LVNV

                                  11   with respect to a balance due in the amount of $6,446.07. [Docket No. 86-2, Declaration of Flint C.

                                  12   Zide (“Zide Decl.”), Ex. A.] The title of the letter appears to state that the overdue account related
Northern District of California
 United States District Court




                                  13   to WMB. Norton did not respond to the letter. Zide Decl. ¶ 6. She testified at her deposition that

                                  14   she did not recall receiving it, although she acknowledged that it was addressed to the address where

                                  15   she was living at that time. See Docket No. 86-3, Declaration of R. Travis Campbell (“Campbell

                                  16   Decl.”), Ex. D, Deposition of Sonya Norton (“Norton Depo.”) at 50:7-51:5.

                                  17           On February 24, 2012, H&Z filed a substitution of counsel in the State Action. [Docket No.

                                  18   80, Plaintiff’s Request for Judicial Notice (“Pltf. RJN”), Ex. 3.] The caption states that H&Z

                                  19   represented the “Plaintiff,” but did not give the name of the represented party. Id. On May 17,

                                  20   2012, H&Z filed a writ of execution in the State Action. Zide Decl. ¶ 7; Def. RJN, Ex. 5, Docket in

                                  21   State Action as of April 15, 2019. Pursuant to the writ, H&Z served an earnings withholding order

                                  22   on Norton’s employer. Zide Decl. ¶ 7. Defendants represent that Norton called H&Z on July 11,
                                       2012. Id. ¶ 8. Zide testifies that it is H&Z’s policy to inform callers of the identity of its client with
                                  23
                                       respect to the caller’s account and that there is no reason to believe that procedure was not followed
                                  24
                                       during Norton’s July 2012 call with H&Z. Id. ¶ 9. Norton’s wages were garnished in the amount
                                  25

                                  26
                                  27   1
                                         The Acknowledgment details a series of assignments involving third parties, and so the exact date
                                  28   the Judgment was assigned to LVNV is not clear. However, the ambiguity appears to be immaterial
                                       to the issues addressed in this order.
                                                                                      2
                                         Case 4:18-cv-05051-DMR Document 103 Filed 10/06/20 Page 3 of 24




                                   1   of $323.55 in August and September 2012. Id. ¶ 10; id. Ex. C, Final Return to Court.

                                   2          Defendants made several subsequent garnishment attempts that were unsuccessful, and on

                                   3   September 1, 2017, filed a writ of execution in the State Action. Zide Decl. ¶ 12; id. Ex. F. The

                                   4   writ lists Arrow as the plaintiff and the “Attorney For (Name):” line under H&Z’s signature block

                                   5   is blank. See id. The check box on the next line identifies H&Z as the attorney for the judgment

                                   6   creditor rather than for the assignee of record. See id. H&Z served an earnings withholding order

                                   7   on Norton’s employer and garnished $1,003.73 from her wages. Zide Decl. ¶ 13; id., Ex. G,

                                   8   Earnings Withholding Order dated October 17, 2017; id., Ex. I, Return to Court dated July 26, 2018.

                                   9   The earnings withholding order lists H&Z as the attorney for the “JUDGMENT CREDITOR” and

                                  10   Arrow as the plaintiff. Id., Ex. G.

                                  11          On November 29, 2017, Norton filed a claim of exemption in the State Action. Zide Decl.

                                  12   ¶ 14. Defendants opposed. Pltf. RJN, Ex. 8. The state court scheduled a hearing for January 3,
Northern District of California
 United States District Court




                                  13   2018. Zide Decl., Ex. J. On December 15, 2017, Defendants received a letter from Norton’s then-

                                  14   counsel, stating that the wage garnishment appeared to be improper because, previously unknown

                                  15   to Norton, Arrow had filed a Certificate of Cancellation with the California Secretary of State back

                                  16   in October 2012. Id., Ex. K. The letter also stated that Defendants’ garnishment actions were illegal

                                  17   because they were enforcing a judgment on behalf of a subsequent assignee but had failed to file an

                                  18   acknowledgment of assignment of judgment pursuant to Cal. Civ. Proc. Code § 673. Id. H&Z

                                  19   subsequently filed a notice terminating the garnishment of Norton’s wages and releasing the

                                  20   garnished funds back to Norton’s employer. Id. ¶ 16; id., Ex. I. Norton asserts that not all of the

                                  21   garnished funds were returned. Reply at 6-7; Docket No. 88-1, Second Declaration of Sonya Norton

                                  22   (“Second Norton Decl.”), Ex. 1. Norton testified that the hearing went forward on January 3rd,
                                       2018; however, Defendants did not appear because they had already agreed to terminate the
                                  23
                                       garnishment and sent notice of the same to Norton’s counsel and the state court. Norton Depo. at
                                  24
                                       99:3-24; Zide Decl. ¶ 17.
                                  25
                                              Zide represents that after H&Z agreed to terminate the judgment, Defendants made no
                                  26
                                       further efforts to garnish Norton’s wages or enforce the judgment. Zide Decl. ¶ 18. On May 11,
                                  27
                                       2018, Norton filed a motion to quash all writs of execution. Def. RJN, Ex. 5. On June 29, 2018,
                                  28
                                                                                        3
                                         Case 4:18-cv-05051-DMR Document 103 Filed 10/06/20 Page 4 of 24




                                   1   the court granted the unopposed motion. Def. RJN, Ex. 7. The judgment expired on December 26,

                                   2   2018. Id. On September 7, 2018, H&Z filed an Acknowledgment of Assignment of Judgment in

                                   3   the state court action pursuant to California Code of Civil Procedure § 673; it acknowledges the

                                   4   assignment of the judgment against Norton from Arrow to LVNV. Def. RJN, Ex. 4.

                                   5          In this lawsuit, Norton contends that Defendants were prohibited from taking judicial action

                                   6   to enforce the judgment without first complying with section 673. She seeks to represent a class

                                   7   (“Class”) encompassing all California residents who meet the following conditions:

                                   8          a.      LVNV Funding, LLC, represented by Law Office of Harris & Zide, took
                                                      judicial action (including obtaining Writs of Execution, wage garnishment,
                                   9                  and bank levy) after August 17, 2014 (four years prior to the filing of this
                                  10                  action) to collect a judgment based on a consumer debt obtained in a
                                                      California court;
                                  11
                                              b.      Arrow Financial Services, LLC was the plaintiff of record at the time the
                                  12                  judgment was entered; and
Northern District of California
 United States District Court




                                  13          c.      LVNV Funding, LLC did not file an Assignment of Judgment in conformity
                                                      with California Code of Civil Procedure § 673 or otherwise become the
                                  14
                                                      assignee of record.
                                  15   The four-year class period corresponds to the four-year statute of limitations for UCL claims.
                                  16   Norton also seeks to represent a subclass (“Subclass”) defined identically to the Class, but limited
                                  17   to the class period from August 17, 2017 to the present, corresponding to the one-year statute of
                                  18   limitations applicable to the Rosenthal Act and the FDCPA.
                                  19   II.    REQUESTS FOR JUDICIAL NOTICE
                                  20          Federal Rule of Evidence 201 permits a court to take judicial notice of adjudicative facts.
                                  21   “The court may judicially notice a fact that is not subject to reasonable dispute because it: (1) is
                                  22   generally known within the trial court’s territorial jurisdiction; or (2) can be accurately and readily
                                  23   determined from sources whose accuracy cannot reasonably be questioned.” Fed. R. Evid. 201.
                                  24   “[A] court may take judicial notice of ‘matters of public record,’” Lee v. City of Los Angeles, 250
                                  25   F.3d 668, 689 (9th Cir. 2001) (citing Mack v. S. Bay Beer Distrib., 798 F.2d 1279, 1282 (9th Cir.
                                  26   1986)), and the court need not accept as true allegations that contradict facts that are judicially
                                  27   noticed. See Mullis v. United States Bankruptcy Ct., 828 F.2d 1385, 1388 (9th Cir. 1987).
                                  28          Both parties request that the court take judicial notice of documents filed in the State Action.
                                                                                         4
                                         Case 4:18-cv-05051-DMR Document 103 Filed 10/06/20 Page 5 of 24




                                   1   Documents of proceedings in other courts are subject to judicial notice. See Borneo, 971 F.2d at

                                   2   248. The court therefore grants both RJNs with respect to the filings in the State Action. Defendants

                                   3   further request that the court take judicial notice of documents filed in another case that purport to

                                   4   show the ability of debtors to challenge the renewal of a judgment. As explained further below, the

                                   5   issue of renewal is not material to this order. Accordingly, the court declines to take judicial notice

                                   6   of Exhibits 6 and 7 to Defendants’ RJN.

                                   7   III.   LEGAL STANDARD FOR CLASS CERTIFICATION

                                   8          “Federal Rule of Civil Procedure 23 governs the maintenance of class actions in federal

                                   9   court.” Briseno v. ConAgra Foods, Inc., 844 F.3d 1121, 1124 (9th Cir. 2017). A plaintiff seeking

                                  10   class certification bears the burden of demonstrating that he or she has met each of the four

                                  11   requirements of Rule 23(a), and at least one of the requirements of Rule 23(b). Ellis v. Costco

                                  12   Wholesale Corp., 657 F.3d 970, 979-80 (9th Cir. 2011) (citing Zinser v. Accufix Research Institute,
Northern District of California
 United States District Court




                                  13   Inc., 253 F.3d 1180, 1186 (9th Cir.), amended by 273 F.3d 1266 (9th Cir. 2001)); Lozano v. AT&T

                                  14   Wireless Servs., Inc., 504 F.3d 718, 724 (9th Cir. 2007). Rule 23(a) provides that a court may certify

                                  15   a class only if (1) the class is so numerous that joinder of all members is impracticable, (2) there are

                                  16   questions of law or fact common to the class, (3) the claims or defenses of the representative parties

                                  17   are typical of the claims or defenses of the class, and (4) the representative parties will fairly and

                                  18   adequately protect the interests of the class. Fed. R. Civ. P. 23(a).

                                  19          In addition to establishing numerosity, commonality, typicality, and adequacy, a plaintiff

                                  20   must establish one or more of the following grounds for maintaining the suit as a class action: (1)

                                  21   that there is a risk of substantial prejudice from separate actions; (2) that declaratory or injunctive

                                  22   relief benefitting the class as a whole would be appropriate; or (3) that common questions of law or

                                  23   fact predominate, and the class action is superior to other available methods of adjudication. Fed.

                                  24   R. Civ. P. 23(b). In this case, Norton seeks certification under Rule 23(b)(3), which requires that

                                  25   “questions of law or fact common to class members predominate over any questions affecting only

                                  26   individual class members” and that “a class action is superior to other available methods for fairly

                                  27   and efficiently adjudicating the controversy.” Fed. R. Civ. P. 23(b)(3).

                                  28          The decision to certify a class is committed to the discretion of the district court. Vinole v.
                                                                                          5
                                           Case 4:18-cv-05051-DMR Document 103 Filed 10/06/20 Page 6 of 24




                                   1   Countrywide Home Loans, Inc., 571 F.3d 935, 942 (9th Cir. 2009). “The United States Supreme

                                   2   Court requires district courts to engage in a ‘rigorous analysis’ of each Rule 23(a) factor when

                                   3   determining whether plaintiffs seeking class certification have met the requirements of Rule 23.”

                                   4   Ellis, 657 F.3d at 980 (citing General Tel. Co. v. Falcon, 457 U.S. 147, 161 (1982)). While this

                                   5   analysis “may entail some overlap with the merits of the plaintiff’s underlying claim, Rule 23 grants

                                   6   courts no license to engage in free-ranging merits inquiries at the certification stage.” Amgen Inc.

                                   7   v. Connecticut Ret. Plans & Tr. Funds, 568 U.S. 455, 465-66 (2013) (quoting Wal-Mart Stores, Inc.

                                   8   v. Dukes, 564 U.S. 338, 351 (2011) (internal quotation marks omitted)). “Merits questions may be

                                   9   considered to the extent—but only to the extent—that they are relevant to determining whether the

                                  10   Rule 23 prerequisites for class certification are satisfied.” Amgen, 568 U.S. at 466.

                                  11   IV.     DISCUSSION

                                  12           Defendants argue that class certification is inappropriate because (1) Norton has failed to
Northern District of California
 United States District Court




                                  13   show that she or the putative class members incurred “debts” within the meaning of the FDCPA and

                                  14   Rosenthal Act; (2) the proposed class does not satisfy the Rule 23(a) requirements; and (3) Norton

                                  15   has not met the requirements of Rule 23(b)(3). At the hearing, Defendants confirmed that the first

                                  16   dispute amounts to a concern about administrative feasibility. Because that issue has an overarching

                                  17   effect on the class certification analysis, the court addresses it as a threshold question.

                                  18           A.     Administrative Feasibility

                                  19           Coverage under the FDCPA2 and Rosenthal Act3 extends only to consumer-related debts,

                                  20   defined as debts incurred “primarily for personal, family, or household purposes.” See 15 U.S.C. §

                                  21   1692a(5); Cal. Civ. Code § 1788.2(e), (f); see also Turner v. Cook, 362 F.3d 1219, 1226–27 (9th

                                  22

                                  23
                                       2
                                         “The term ‘debt’ means any obligation or alleged obligation of a consumer to pay money arising
                                       out of a transaction in which the money, property, insurance, or services which are the subject of
                                  24   the transaction are primarily for personal, family, or household purposes, whether or not such
                                       obligation has been reduced to judgment.” 15 U.S.C. § 1692a(5).
                                  25   3
                                         “The term ‘consumer credit transaction’ means a transaction between a natural person and another
                                  26   person in which property, services, or money is acquired on credit by that natural person
                                       from the other person primarily for personal, family, or household purposes. [] The terms ‘consumer
                                  27   debt’ and ‘consumer credit’ mean money, property, or their equivalent, due or owing or alleged to
                                       be due or owing from a natural person by reason of a consumer credit transaction.” Cal. Civ. Code
                                  28   § 1788.2(e), (f).

                                                                                          6
                                           Case 4:18-cv-05051-DMR Document 103 Filed 10/06/20 Page 7 of 24




                                   1   Cir. 2004) (“Because not all obligations to pay are considered debts under the FDCPA, a threshold

                                   2   issue in a suit brought under the Act is whether or not the dispute involves a “debt” within the

                                   3   meaning of the statute.”) Whether a debt qualifies for protection under the FDCPA depends on the

                                   4   end use of the borrowed funds. “Neither the lender’s motives nor the fashion in which the loan is

                                   5   memorialized are dispositive of this inquiry.” Bloom v. I.C. Sys., Inc., 972 F.2d 1067, 1068 (9th

                                   6   Cir. 1992). Instead, the factfinder must “look to the substance of the transaction and the borrower’s

                                   7   purpose in obtaining the loan.” Slenk v. Transworld Sys., Inc., 236 F.3d 1072, 1075 (9th Cir. 2001)

                                   8   (citation omitted).

                                   9           In this case, Defendants assert that there is no evidence that the judgments entered against

                                  10   any putative class members were based on a consumer debt.4 Anne Herthneck, an authorized

                                  11   representative of LVNV, testifies that LVNV is not a direct lender but instead acquires delinquent

                                  12   accounts that were originated by financial services companies. Herthneck Decl. ¶ 2. She asserts
Northern District of California
 United States District Court




                                  13   that “LVNV does not know how or why the account-debtors incurred the unpaid obligations on the

                                  14   accounts.” Id. Similarly, Flint Zide of H&Z states that the law firm “represents creditors and debt

                                  15   purchasers in connection with the collection of unpaid financial obligations” but “does not know the

                                  16   purpose or purposes for which the transaction or transactions were incurred.” Zide Decl. ¶ 2.

                                  17   Defendants argue that “[i]t would be improper to certify a class by simply assuming that each class

                                  18   member incurred a ‘consumer debt’ subject to the FDCPA and Rosenthal Act.” Opp. at 19-20.

                                  19   Norton responds that Defendants are inviting the court to inappropriately impose a separate

                                  20   “ascertainability” requirement for class certification and that identification of class members can be

                                  21   managed at a later stage of litigation.

                                  22           As an initial matter, Norton is correct that the Ninth Circuit has declined to adopt an
                                       “ascertainability” requirement for class certification. See Briseno v. ConAgra Foods, Inc., 844 F.3d
                                  23
                                       1121 at 1124 n. 4. Briseno noted that courts have used the term “ascertainability” in various contexts
                                  24
                                       but the word has no precise legal meaning. Id. at 1124 n. 3 (“We refrain from referring to
                                  25

                                  26
                                       4
                                  27     Defendants argue that Norton has not even established that her own debt qualifies for protection
                                       under the fair debt collection statutes. The court disagrees. As explained further below with respect
                                  28   to the typicality requirement, Norton has offered sufficient evidence that her debt arose from a
                                       consumer transaction.
                                                                                          7
                                         Case 4:18-cv-05051-DMR Document 103 Filed 10/06/20 Page 8 of 24




                                   1   ‘ascertainability’ in this opinion because courts ascribe widely varied meanings to that term.”).

                                   2   However, the Ninth Circuit did not dismiss the concerns raised by the defendant in that case; instead,

                                   3   it determined that the issue was administrative feasibility rather than ascertainability. See id. at 1124

                                   4   n. 4 (“Although the parties here use the word ‘ascertainability,’ they dispute only whether a class

                                   5   proponent must proffer an administratively feasible way to identify class members. That is therefore

                                   6   the only issue we decide.”). Defendants confirmed at the hearing that their concern similarly relates

                                   7   to administrative feasibility and so Norton’s arguments regarding ascertainability are not on point.

                                   8           As pointed out by Norton, Briseno held that “Rule 23 does not impose a freestanding

                                   9   administrative feasibility prerequisite to class certification.” Briseno, 844 F.3d at 1126. However,

                                  10   it did not hold that manageability is irrelevant to class certification. Instead, it determined that there

                                  11   is no need for a separate feasibility requirement because the other Rule 23 factors, including the

                                  12   superiority analysis of Rule 23(b)(3), adequately account for that concern.             See id. at 1128
Northern District of California
 United States District Court




                                  13   (“Adopting a freestanding administrative feasibility requirement instead of assessing manageability

                                  14   as one component of the superiority inquiry would . . . have practical consequences inconsistent

                                  15   with the policies embodied in Rule 23.”).          Recently, the Ninth Circuit affirmed Briseno’s

                                  16   determination that class identification issues can be addressed through the normal operation of Rule

                                  17   23. See Walker v. Life Ins. Co. of the Sw., 953 F.3d 624 (9th Cir. 2020). Walker also noted that

                                  18   courts have taken various approaches to addressing member-identification concerns and approved

                                  19   the Sixth Circuit’s conclusion that “a district court’s class-certification analysis would have been

                                  20   equally sufficient, regardless of whether the member-identification concern was properly articulated

                                  21   as part of ascertainability, Rule 23(b)(3) predominance, or Rule 23(b)(3) superiority.” Id. at 632

                                  22   (quoting Sandusky Wellness Ctr., LLC v. ASD Specialty Healthcare, Inc., 863 F.3d 460, 466 (6th
                                       Cir. 2017)) (internal quotation marks and alterations omitted). Therefore, both Briseno and Walker
                                  23
                                       confirm that a court may consider administrative feasibility and class identification issues at class
                                  24
                                       certification as part of its Rule 23 analysis.
                                  25
                                               Consistent with Ninth Circuit authority, the court considers Defendants’ arguments
                                  26
                                       regarding identification of putative class members’ debts in light of Rule 23(b)(3)’s predominance
                                  27
                                       and superiority requirements, below.
                                  28
                                                                                           8
                                         Case 4:18-cv-05051-DMR Document 103 Filed 10/06/20 Page 9 of 24




                                   1          B.      Rule 23(a)

                                   2          Rule 23(a) provides that a class action is proper only if four requirements are met: (1)

                                   3   numerosity, (2) commonality, (3) typicality, and (4) adequacy of representation. See Fed. R. Civ.

                                   4   P. 23(a)(1)-(4).

                                   5                  1.      Numerosity

                                   6          Norton must demonstrate that the proposed class is “so numerous that joinder of all members

                                   7   is impracticable.” Fed. R. Civ. P. 23(a)(1); see also Hanlon v. Chrysler Corp., 150 F.3d 1011, 1019

                                   8   (9th Cir. 1998). “Whether joinder would be impracticable depends on the facts and circumstances

                                   9   of each case and does not, as a matter of law, require the existence of any specific minimum number

                                  10   of class members.” Arnold v. United Artists Theatre Circuit, Inc., 158 F.R.D. 439, 448 (N.D. Cal.

                                  11   1994) (citation omitted). Courts have found 40 or more class members sufficient and 21 or fewer

                                  12   class members insufficient to satisfy numerosity. See Californians for Disability Rights, Inc. v. Cal.
Northern District of California
 United States District Court




                                  13   Dep’t of Transp., 249 F.R.D. 334, 346 (N.D. Cal. 2008).

                                  14          Norton asserts that there are approximately 452 members of the Class and 261 members of

                                  15   the Subclass. Mot. at 8. These figures come from LVNV’s responses to Norton’s interrogatories.

                                  16   Relevant here, Norton’s Interrogatory No. 10 to LVNV requests the number of people who meet

                                  17   most of the criteria to be a member of the Class:

                                  18          1.      LVNV, represented by HARRIS & ZIDE, took judicial action in a
                                                      California court against the person (including obtaining a Writ of
                                  19                  Execution, wage garnishment, and bank levy) after August 17, 2014 to
                                  20                  collect a judgment;

                                  21          2.      Arrow Financial Services LLC was the plaintiff of record at the time the
                                                      judgment was entered; and
                                  22
                                              3.      LVNV did not file any DOCUMENT purporting to be an
                                  23                  Acknowledgement of Assignment of Judgment prior to the time the judicial
                                                      action described in # 1, above, was taken.
                                  24
                                       Kennedy Decl., Ex. 1 at 5-7. Interrogatory No. 11 is substantially similar, except it asks about the
                                  25
                                       time period after August 17, 2017, which is the time period relevant to the Subclass. In response to
                                  26
                                       Interrogatory No. 10, LVNV represented that “H&Z obtained a writ of execution, wage garnishment
                                  27
                                       or bank levy in connection with 452 separate judgments entered in favor of [Arrow] and
                                  28
                                                                                           9
                                           Case 4:18-cv-05051-DMR Document 103 Filed 10/06/20 Page 10 of 24




                                   1   subsequently acquired by LVNV without first filing an Acknowledgment of Assignment of

                                   2   Judgment with the state court.” Id. at 6-7. In response to Interrogatory No. 11, LVNV stated that

                                   3   H&Z had taken steps to enforce 261 separate judgments that meet the listed criteria. Id. at 8. Norton

                                   4   argues that LVNV’s discovery responses show that there are well over 40 members of the Class and

                                   5   Subclass. Defendants point out that the interrogatory language does not ask whether the judgments

                                   6   were based on a debt, much less based on a consumer debt.5 See Kennedy Decl., Ex. 1 at 5-7.

                                   7   Defendants argue that, as a result, there is “no evidence that any of the judgments referenced in

                                   8   LVNV’s discovery responses are based on a ‘consumer debt’ and thus no basis for assuming the

                                   9   judgment debtors are class members.” Opp. at 20-21 (emphasis in original).

                                  10           Defendants rely on Lee v. Pep Boys-Manny Moe & Jack of California, Case No. 12-cv-

                                  11   05064-JSC, 2015 WL 9480475 (N.D. Cal. Dec. 23, 2015). In Lee, the plaintiff was a former

                                  12   employee of one of the defendants, which was a retail auto store. Id. at *1. The plaintiff was
Northern District of California
 United States District Court




                                  13   terminated because he allegedly performed an oil change on his own car at the defendant’s garage

                                  14   and used his employee discount for a friend. Id. After his termination, he received a letter from the

                                  15   law firm representing his former employer, requesting payment for his unlawful acts pursuant to

                                  16   Cal. Penal Code § 490.5 (which applies to “Theft of retail merchandise; civil liability”). Id. at *2.

                                  17   The plaintiff alleged that the settlement letter violated several provisions of the FDCPA and brought

                                  18   a putative class action on behalf of current or former employees of the auto store who had received

                                  19   a demand letter from that law firm. In evaluating whether the putative class met the numerosity

                                  20   requirement, the court determined that it was not enough for the plaintiff to show that 6,377 current

                                  21   or former employees received demand letters during the class period. Id. at *5. Specifically, it was

                                  22   “not clear that any of the 6,377 . . . individuals who received [the law firm’s] settlement demand
                                       letters did so because of a debt arising from a consensual consumer transaction.” Id. This was
                                  23

                                  24

                                  25   5
                                         Norton’s motion adds the “based on a debt” language. Mot. at 7. Defendants represent that while
                                  26   Norton originally propounded interrogatories with the “based on a debt” language, she subsequently
                                       propounded interrogatories that omitted that phrase. Opp. at 20-21, n. 15 (“It is troubling that
                                  27   Norton’s brief includes these critical words that she deliberately removed from the discovery she
                                       served on LVNV.” (emphasis in original)); Campbell Decl. ¶¶ 2-3, Exs. A, B. It is not clear that the
                                  28   text alteration was deliberately misleading, but the court shares Defendants’ concern that Norton
                                       did not accurately represent the amended language.
                                                                                        10
                                        Case 4:18-cv-05051-DMR Document 103 Filed 10/06/20 Page 11 of 24




                                   1   particularly concerning because defendants submitted evidence showing that the law firm sent

                                   2   demand letters to employees who had been accused of theft, which would not qualify as a consensual

                                   3   consumer transaction.       See id. at *6.   The court also rejected the plaintiff’s argument that

                                   4   unqualifying individuals could be weeded out later in the litigation. Unlike other cases that found

                                   5   an inquiry into the nature of each class member’s debt would be administratively feasible, the Lee

                                   6   court determined that “there is nothing so simple here to guide the inquiry.” Id. at *7 (citing Gold

                                   7   v. Midland Credit Mgmt., Inc., 306 F.R.D. 623, 629 (N.D. Cal. 2014)). The court further noted that

                                   8   there was still a substantial dispute about whether even the named plaintiff’s financial obligation

                                   9   qualified as a “debt” within the meaning of the FDCPA, so it was not reasonable to infer that any

                                  10   other recipients of the demand letters engaged in a consumer debt. Id. at *6, *7. The court

                                  11   accordingly held that the plaintiff did not adequately establish numerosity for the purposes of class

                                  12   certification. Id. at *8.
Northern District of California
 United States District Court




                                  13           Lee is distinguishable from this case. In Lee, there was substantial evidence in the record

                                  14   that the defendants sent demand letters based on allegations of theft rather than consumer

                                  15   transactions. 2015 WL 9480475 at *6 (stating that the employer “only sends cases to [the law firm]

                                  16   where their investigations determine that the employee committed theft . . . and not when the former

                                  17   employee simply owes [the employer] money arising out of a consumer transaction such as the sale

                                  18   of merchandise”). Here, nothing in the record suggests that Defendants only or primarily engage in

                                  19   collecting money unrelated to consumer transactions. H&Z describes itself as a law firm that

                                  20   “represents creditors and debt purchasers in connection with the collection of unpaid financial

                                  21   obligations.” Zide Decl. ¶ 2. LVNV represents that it is “in the business of acquiring portfolios of

                                  22   delinquent accounts that were originated by financial services companies.” Herthneck Decl. ¶ 2.
                                       Although both Defendants represent that they do not know the purposes for which the underlying
                                  23
                                       financial obligations were incurred, there is also no evidence that they generally take debt
                                  24
                                       enforcement actions based on non-consumer debts. See Zide Decl. ¶ 2; Herthneck Decl. ¶ 2. Unlike
                                  25
                                       in Lee, where the defendants raised specific reasons to doubt that the debts at issue were consumer
                                  26
                                       in nature, Defendants here offer only conclusory assertions that some of the debts at issue will likely
                                  27
                                       be commercial rather than consumer in nature. See Lee, 2015 WL 9480475, at *6; see also Yazzie
                                  28
                                                                                         11
                                        Case 4:18-cv-05051-DMR Document 103 Filed 10/06/20 Page 12 of 24




                                   1   v. Gurley Motor Co., 2015 WL 10818834, at *6 (D.N.M. Oct. 30, 2015) (“If barebones assertions

                                   2   like these were enough to defeat class certification, defendants could easily avoid class certification

                                   3   of consumer protection violations by neglecting to create or maintain records about the consumer

                                   4   nature of their customer transactions.”).

                                   5          The facts of this case are closer to those in Gold. There, the putative class consisted of

                                   6   people who incurred debt to a bank “primarily for personal, family, or household purposes.” 306

                                   7   F.R.D. at 627. When the plaintiff moved for class certification, there was no evidence in the record

                                   8   that showed how the proposed class members incurred their debt. Id. at 628. The court rejected the

                                   9   defendants’ arguments that the lack of such evidence defeated numerosity. It determined that the

                                  10   named plaintiff had demonstrated through her declaration and deposition testimony that her debt

                                  11   was primarily based on consumer purchases, and that it was “reasonable to infer that there are other

                                  12   individuals among the recipients of the [unlawful] letter that are similarly situated to Plaintiff.” Id.
Northern District of California
 United States District Court




                                  13   at 629. Other courts have accepted similar reasoning to establish numerosity. See Butto, 290 F.R.D.

                                  14   at 392 (“[C]ommon-sense suggests that at least some percentage of the 18,949 letters were sent to

                                  15   [personal rather than business] customers, and that potential class members likely number in the

                                  16   thousands.”); see also Nicholson v. Williams, 205 F.R.D. 92, 98 (E.D.N.Y. 2001) (“Plaintiffs need

                                  17   not establish the precise number of potential class members since courts are empowered to make

                                  18   common sense assumptions to support a finding of numerosity.” (internal quotation marks and

                                  19   citation omitted)). Like in Gold, there is no direct evidence of how the potential class members in

                                  20   this case incurred their debt.     However, as discussed further below, Norton has adequately

                                  21   demonstrated that her own debt arose from consumer rather than business purchases. It is reasonable

                                  22   to infer that of the 452 judgments H&Z acquired since August 2014 and the 261 judgments acquired
                                       since August 2017, many were similarly based on consumer debts. If, after investigation, the class
                                  23
                                       is smaller than permitted by Rule 23(a)(1), Defendants may move to decertify it. See Sullivan v.
                                  24
                                       Kelly Servs., Inc., 268 F.R.D. 356, 362 (N.D. Cal. Apr. 27, 2010).
                                  25
                                              In sum, the court finds that joinder of all class members is impracticable and that the class
                                  26
                                       satisfies the numerosity requirement under Rule 23(a).
                                  27

                                  28
                                                                                         12
                                        Case 4:18-cv-05051-DMR Document 103 Filed 10/06/20 Page 13 of 24




                                   1                  2.      Commonality

                                   2          Commonality requires that there be “questions of fact or law which are common to the

                                   3   class.” Fed. R. Civ. P. 23(a)(2). “All questions of fact and law need not be common to satisfy the

                                   4   rule. The existence of shared legal issues with divergent factual predicates is sufficient, as is a

                                   5   common core of salient facts coupled with disparate legal remedies within the class.” Hanlon, 150

                                   6   F.3d at 1019. “What matters to class certification . . . is not the raising of common ‘questions’–

                                   7   even in droves – but, rather the capacity of a class-wide proceeding to generate common answers

                                   8   apt to drive the resolution of the litigation. Dissimilarities within the proposed class are what have

                                   9   the potential to impede the generation of common answers.” Dukes, 564 U.S. at 350 (citation and

                                  10   internal quotation marks omitted).

                                  11          Here, Plaintiffs allege that Defendants engaged in a uniform pattern of conduct: namely, that

                                  12   they attempted to enforce judgments for which they were not the original creditor without filing an
Northern District of California
 United States District Court




                                  13   acknowledgment of assignment of judgment. The resolution of all class members’ claims depends

                                  14   on whether such conduct constitutes an unfair debt collection practice under the FDCPA and

                                  15   Rosenthal Act. Thus, the crux of the case presents one common question of law. In addition, the

                                  16   case raises common questions of fact, including whether Defendants acquired each debt from

                                  17   Arrow, whether they attempted to enforce that debt, and whether they filed an acknowledgment of

                                  18   assignment before doing so. Defendants’ argument that there are numerous individual questions is

                                  19   unavailing because it goes predominance rather than commonality. See Opp. at 23.

                                  20          Accordingly, Norton has shown that this case raises common questions of law and fact.

                                  21                  3.      Typicality

                                  22          Typicality requires that “the claims or defenses of the representative parties are typical of
                                       the claims or defenses of the class.” Fed. R. Civ. P. 23(a)(3). Rule 23(a)(3) is “‘permissive’ and
                                  23
                                       requires only that the representatives’ claims are ‘reasonably co-extensive with those of absent class
                                  24
                                       members; they need not be substantially identical.’” Rodriguez v. Hayes, 591 F.3d 1105, 1124 (9th
                                  25
                                       Cir. 2010) (quoting Hanlon, 150 F.3d at 1020); see also Lozano, 504 F.3d at 734 (“Under Rule
                                  26
                                       23(a)(3) it is not necessary that all class members suffer the same injury as the class
                                  27
                                       representative.”). Thus, typicality is “satisfied when each class member’s claim arises from the
                                  28
                                                                                        13
                                           Case 4:18-cv-05051-DMR Document 103 Filed 10/06/20 Page 14 of 24




                                   1   same course of events, and each class member makes similar legal arguments to prove the

                                   2   defendant’s liability.” Armstrong v. Davis, 275 F.3d 849, 868 (9th Cir. 2001) (quotation omitted).

                                   3   Defendants assert that Norton’s claims are not typical of the proposed class for two reasons: first,

                                   4   because she has not established that the judgment against her was based on a consumer debt and

                                   5   second, because she lacks standing to pursue her UCL claim.

                                   6           With respect to the nature of Norton’s debt, Norton testified at her deposition that she did

                                   7   not remember having an account with WMB prior to October 2008 or that she failed to pay back

                                   8   WMB for a balance of over $3,000. Norton Depo. at 45:23-46:6. She later testified that she did

                                   9   remember having a checking account with WMB prior to April 2007 but not whether she had any

                                  10   other account with that bank. Norton Depo. at 121:12-16. She stated that she had a “couple credit

                                  11   cards” at that time, that she did not remember specifically whether one of them was issued by WMB,

                                  12   and that she possibly had a credit card with WMB. Norton Depo. at 122:3-17. Her declaration
Northern District of California
 United States District Court




                                  13   contains similar assertions. She avers that she had “at least one credit card that [she] was not able

                                  14   to pay in the 2007 time frame”; that one such credit card was a Mastercard;6 that she had a banking

                                  15   account with WMB at that time so “it seems likely” that she also had a credit card with WMB; that

                                  16   every credit card she has ever had was used for “personal, family, or household” purchases”; and

                                  17   that she has never owned a business or a business credit card. [Docket No. 77, First Declaration of

                                  18   Sonya Norton (“First Norton Decl.”) ¶¶ 8-9.] Defendants assert that Norton’s declaration is

                                  19   inconsistent with her deposition testimony because her declaration states that she is “sure” that she

                                  20   used the credit card at issue for consumer purposes but equivocated on this point during her

                                  21   deposition. See Opp. at 25. However, Norton’s testimony is not contradictory. Both her deposition

                                  22   and declaration establish that she knows that she has only had credit cards for personal use, but that
                                       she does not specifically remember having a credit card with WMB. This evidence is sufficient at
                                  23
                                       this stage of litigation to demonstrate that Norton incurred a consumer debt protected by the FDCPA
                                  24
                                       and Rosenthal Act. Later developments might call her testimony into doubt or a factfinder may find
                                  25
                                       that Norton’s claim fails on the merits. However, courts may not “engage in free-ranging merits
                                  26
                                  27
                                       6
                                  28    H&Z allegedly informed Norton that the judgment was based on a Mastercard opened in 1999 and
                                       closed in 2007. First Norton Decl. ¶ 7.
                                                                                    14
                                           Case 4:18-cv-05051-DMR Document 103 Filed 10/06/20 Page 15 of 24




                                   1   inquiries at the certification stage,” and should consider the merits “only to the extent . . . that they

                                   2   are relevant to determining whether the Rule 23 prerequisites for class certification are satisfied.”

                                   3   Amgen, 568 U.S. at 465-66. For the purposes of the current inquiry, Norton has adequately shown

                                   4   that Defendants pursued collection activities against her based on a consumer debt and that this

                                   5   claim is typical of the class.

                                   6           The second issue Defendants raise is whether Norton’s UCL claim is barred because she

                                   7   lacks standing. Specifically, they assert that she “did not lose any money or property as a result of

                                   8   any acts of Defendants.” Opp. at 26; see Demeter v. Taxi Computer Servs., Inc., 21 Cal. App. 5th

                                   9   903, 915 (2018) (“In order to pursue a UCL claim, the plaintiff must show that the practices that it

                                  10   characterizes as unlawful caused it to suffer an actual economic injury.” (citation omitted)). They

                                  11   cite to a report from the sheriff’s office of San Mateo County that purports to show that all the

                                  12   money garnished from Norton’s wages was returned to her. Zide Decl., Ex. I. On reply, Norton
Northern District of California
 United States District Court




                                  13   submitted paystubs from her job at Sprouts grocery store that seem to indicate that she never

                                  14   received a refund for $113.60 of the amount garnished. Second Norton Decl., Ex. 1. The court need

                                  15   not decide whether Norton received a full refund of the garnished amount because it is undisputed

                                  16   that her wages were garnished.7 Her claim accrued at the moment she paid money to which

                                  17   Defendants were not entitled, notwithstanding any repayment of the sums. See Clayworth v. Pfizer,

                                  18   Inc., 49 Cal. 4th 758, 789 (2010) (finding that the plaintiffs had UCL standing even though they

                                  19   were able to fully mitigate their economic losses because a party’s inability to “prove a right to

                                  20   damages . . . does not demonstrate that it lacks standing to argue for its entitlement to them”);

                                  21   Kwikset Corp. v. Superior Court, 51 Cal. 4th 310, 336 (2011) (“We thus rejected in Clayworth the

                                  22   argument that if plaintiffs could demonstrate no compensable losses or entitlement to restitution
                                       under section 17203, they would lack standing under section 17204.”); see also Adams v. Mills, 286
                                  23
                                       U.S. 397, 407 (1932) (finding that the plaintiffs’ “claim for damages arose at the time the extra
                                  24
                                       charge was paid” despite subsequent reimbursement). Accordingly, Norton suffered an economic
                                  25

                                  26
                                       7
                                  27     Defendants filed an objection to the evidence Norton submitted on reply. [Docket No. 89.]
                                       Because it is unnecessary to decide whether Norton was fully reimbursed, the court declines to
                                  28   consider Norton’s additional evidence.

                                                                                          15
                                           Case 4:18-cv-05051-DMR Document 103 Filed 10/06/20 Page 16 of 24




                                   1   loss suitable to confer standing under the UCL.8

                                   2           Defendants have not shown that Norton’s claim is subject to unique defenses such that it is

                                   3   not typical of the class. The court therefore finds that Norton has met the requirements of Rule

                                   4   23(a)(3).

                                   5                  4.      Adequacy

                                   6           Finally, Rule 23(a)(4) requires that “the representative parties will fairly and adequately

                                   7   protect the interests of the class.” Fed. R. Civ. P. 23(a)(4). “To satisfy constitutional due process

                                   8   concerns, absent class members must be afforded adequate representation before entry of a judgment

                                   9   which binds them.” Hanlon, 150 F.3d at 1020. To determine whether the adequacy prong is

                                  10   satisfied, courts consider the following two questions: “(1) [d]o the representative plaintiffs and their

                                  11   counsel have any conflicts of interest with other class members, and (2) will the representative

                                  12   plaintiffs and their counsel prosecute the action vigorously on behalf of the class?” Staton v. Boeing
Northern District of California
 United States District Court




                                  13   Co., 327 F.3d 938, 957 (9th Cir. 2003) (citation omitted).

                                  14           Defendants’ arguments about Norton’s adequacy as a class representative are the same

                                  15   arguments they raise with respect to typicality. The court already rejected those arguments, and

                                  16   there are no other reasons to doubt Norton’s adequacy as a class representative. Defendants do not

                                  17   challenge the adequacy of Norton’s counsel, William Kennedy and Natalie Lyons. Both attorneys

                                  18   submitted declarations attesting to their substantial experience in litigating consumer class action

                                  19   cases. See Docket No. 78, Declaration of Natalie Lyons (“Lyons Decl.”) ¶¶ 4-6; Kennedy Decl. ¶¶

                                  20   3-5. The court is satisfied that counsel will adequately represent the interests of the class.

                                  21           C.     Rule 23(b)

                                  22           In addition to meeting the prerequisites of Rule 23(a), Norton must meet one of the three
                                       requirements of Rule 23(b) to certify the proposed class. Norton seeks certification of the class
                                  23
                                       under Rule 23(b)(3), which states that a class action may be maintained if “the court finds that the
                                  24
                                       questions of law or fact common to the members of the class predominate over any questions
                                  25

                                  26
                                  27
                                       8
                                         The court previously held that Norton’s individual claim for injunctive relief under the UCL
                                       expired when Defendants filed the Acknowledgment in her case. [Docket No. 47 at 21-22.]
                                  28   However, the court determined that Norton could still represent the class for the purposes of seeking
                                       injunctive relief. Id. at 22.
                                                                                      16
                                        Case 4:18-cv-05051-DMR Document 103 Filed 10/06/20 Page 17 of 24




                                   1   affecting only individual members, and that a class action is superior to other available methods for

                                   2   fairly and efficiently adjudicating the controversy.” See Fed. R. Civ. P. 23(b)(3). Certification

                                   3   under Rule 23(b)(3) is appropriate “whenever the actual interests of the parties can be served best

                                   4   by settling their differences in a single action.” Hanlon, 150 F.3d at 1022 (quoting 7A Charles Alan

                                   5   Wright, Arthur R. Miller & Mary Kay Kane, Federal Practice & Procedure § 1777 (2d ed. 1986)).

                                   6          To meet the predominance requirement of Rule 23(b)(3), “the common questions must be a

                                   7   significant aspect of the case . . . [that] can be resolved for all members of the class in a single

                                   8   adjudication.” Berger v. Home Depot USA, Inc., 741 F.3d 1061, 1068 (9th Cir. 2014), abrogated

                                   9   on other grounds by Microsoft Corp. v. Baker, 137 S. Ct. 1702 (2017) (quotation omitted).

                                  10   “Considering whether ‘questions of law or fact common to class members predominate’ begins . . .

                                  11   with the elements of the underlying cause of action.” Erica P. John Fund, Inc. v. Halliburton Co.,

                                  12   563 U.S. 804, 809 (2011). “In determining whether common questions predominate, the Court
Northern District of California
 United States District Court




                                  13   identifies the substantive issues related to plaintiff’s claims . . . then considers the proof necessary

                                  14   to establish each element of the claim or defense; and considers how these issues would be tried.”

                                  15   Gaudin v. Saxon Mortg. Servs., Inc., 297 F.R.D. 417, 426 (N.D. Cal. 2013) (citation omitted).

                                  16   Defendants assert that there are numerous individualized inquiries that overwhelm the common

                                  17   issues in this case, defeating both predominance and superiority. Specifically, they assert that the

                                  18   court will need to review the files of each purported class member to determine whether the debt

                                  19   they incurred was a consumer debt, whether they have standing under the UCL, and whether their

                                  20   claim is barred under the principle of collateral estoppel.

                                  21                  1.      Nature of the Debts

                                  22          Defendants rely on Burton v. Kohn Law Firm, S.C. for the proposition that “[d]etermining
                                       the purposes for which a debt was incurred is necessarily a fact-based, case-specific inquiry.” 934
                                  23
                                       F.3d 572, 580 (7th Cir. 2019); see also Hansen v. Ticket Track, Inc., 280 F. Supp. 2d 1196, 1204
                                  24
                                       (W.D. Wash. 2003) (“[T]he determination of whether a debt is incurred ‘primarily for personal,
                                  25
                                       family, or household purposes’ is a fact driven one, and should be decided on a case-by-case . . .
                                  26
                                       basis looking at all relevant factors.”). They cite numerous cases where a court granted summary
                                  27
                                       judgment in favor of creditors on the basis that the plaintiff(s) failed to show a triable issue of fact
                                  28
                                                                                         17
                                        Case 4:18-cv-05051-DMR Document 103 Filed 10/06/20 Page 18 of 24




                                   1   as to the nature of the debts at issue. See, e.g., Burton, 934 F.3d at 584 (affirming district court’s

                                   2   grant of judgment to a creditor where the debtor was “unable to explain whether these transactions

                                   3   were for a consumer as opposed to a business purpose”); Harris v. Stellar Recovery, 2015 WL

                                   4   4041719, at *3 (D. Utah July 1, 2015) (granting summary judgment to a creditor because the plaintiff

                                   5   had no evidence that his debt was for “personal, family, or household purposes”); Toroussian v.

                                   6   Asset Acceptance, LLC, 2013 WL 5524831, at *1, 6 (C.D. Cal. Oct. 4, 2013) (same).

                                   7          In the class certification context, Defendants rely primarily on Lowe v. Maxwell & Morgan

                                   8   PC, 322 F.R.D. 393 (D. Ariz. 2017). In Lowe, the putative class members were residents of real

                                   9   property subject to certain home owners’ association (“HOA”) fees. Id. at 397. When they failed

                                  10   to pay the fees, the HOA obtained judgments against them and applied for writs of garnishment.

                                  11   See id. The attorneys representing the HOA allegedly included post-judgment fees and costs in their

                                  12   garnishment applications without those amounts being approved by a court. Id. The plaintiffs sued
Northern District of California
 United States District Court




                                  13   under the FDCPA and moved for class certification. The court found that the plaintiffs met the

                                  14   requirements of Rule 23(a). Id. at 399-401. However, on the Rule 23(b)(3) analysis, the court

                                  15   determined that the plaintiffs did not establish the requirements of predominance and superiority.

                                  16   Id. at 402-03. Primarily, the court noted that HOA fees could be qualifying debts under the FDCPA

                                  17   if the property in question were used for personal, family, or household purposes, but could be

                                  18   commercial in nature if used as a rental property. Id. at 402. Lowe ultimately determined that the

                                  19   predominance requirement was not met because there were too many circumstances unique to each

                                  20   class member, including whether the underlying debts were consumer or commercial in nature;

                                  21   whether the post-judgment fee request was material to the class member; whether the fees sought

                                  22   were contractually or statutorily appropriate under the circumstances of each class member’s
                                       purchase; and whether any class members had previously litigated the fee issue in state court, raising
                                  23
                                       the possibility of an improper collateral attack. Id. at 402-03. Similarly, the court determined that
                                  24
                                       a class action was not the superior method for resolving the class members’ claims because the
                                  25
                                       “plethora of individualized investigations likely will render classwide resolution unmanageable.”
                                  26
                                       Id. at 403. Other courts have also found that the need to determine the nature of each class member’s
                                  27
                                       debt precluded class certification. See Otomo v. Nevada Ass’n Servs., Inc., 2013 WL 1249598, at
                                  28
                                                                                        18
                                           Case 4:18-cv-05051-DMR Document 103 Filed 10/06/20 Page 19 of 24




                                   1   *8 (D. Nev. Mar. 25, 2013) (finding that the issue which debts qualified under the FDCPA was an

                                   2   “individualized investigation” that weighed against predominance and superiority); Parker v.

                                   3   George Thompson Ford, Inc., 83 F.R.D. 378, 381 (N.D. Ga. 1979) (holding that litigating the nature

                                   4   of each class member’s debt would result in “individual trials” unsuitable for class treatment);

                                   5   Zeltzer v. Carte Blanche Corp., 76 F.R.D. 199, 203 (W.D. Pa. 1977) (“[W]here a critical question

                                   6   of fact is wholly individual—i.e., a business or a consumer use of defendant’s airline charge plan—

                                   7   I do not think it can be said that class-common questions of law or fact predominate over individual

                                   8   questions requiring individual determinations as to each class member.”).9

                                   9           Courts in other districts have reached a different conclusion. In Wilkerson v. Bowman, the

                                  10   court noted that “the need to show that the transactions involved in a particular case are consumer

                                  11   transactions is inherent in every FDCPA class action” and “[i]f that need alone precluded

                                  12   certification, there would be no class actions under the FDCPA.” 200 F.R.D. 605, 609 (N.D. Ill.
Northern District of California
 United States District Court




                                  13   2001). Similarly, the court In re CBC Companies, Inc. Collection Letter Litig. stated that “it would

                                  14   be impossible to bring a FDCPA class action if there was a chance a possible class member used a

                                  15   credit card for a business purpose. . . . Such a finding would be contrary to the clear remedial goals

                                  16   of the FDCPA.” 181 F.R.D. 380, 385 (N.D. Ill. 1998); see also Gold v. Midland Credit Mgmt., Inc.,

                                  17   306 F.R.D. 623, 630 (N.D. Cal. 2014) (“[A]cceptance of Defendants’ arguments would effectively

                                  18   eliminate class action litigation under the FDCPA because in all cases, separating out the business

                                  19   debt from the consumer debt would pose a bar to class certification.”). Wilkerson also determined

                                  20   that the process of weeding out class members with commercial debts “should be relatively

                                  21   straightforward” because “class members can be asked a single question to determine whether they

                                  22   are entitled to relief.” Id. at 610; see also Gold, 306 F.R.D. at 629 (“Those potential class members
                                       can be further narrowed by use of an appropriately drafted notice or by requiring submission of
                                  23
                                       credit card statements to certify the nature of the financial obligation.”); Butto v. Collecto Inc., 290
                                  24
                                       F.R.D. 372, 383 (E.D.N.Y. 2013) (“The Court does not find it particularly arduous to ask potential
                                  25

                                  26
                                  27   9
                                         Some of these cases were analyzed under the Truth-in-Lending Act, 15 U.S.C. § 1601 et seq.,
                                  28   rather than the FDCPA, but that statute similarly requires a showing that the transaction at issue was
                                       personal rather than commercial in nature.
                                                                                        19
                                        Case 4:18-cv-05051-DMR Document 103 Filed 10/06/20 Page 20 of 24




                                   1   class members the simple question of whether the individual's debt at issue qualifies as a consumer

                                   2   debt.”). The court in Bantolina v. Aloha Motors, Inc. considered the individualized inquiries

                                   3   necessary to such an investigation and determined that the superiority requirement was still met.

                                   4   419 F. Supp. 1116, 1122 (D. Haw. 1976) (“[T]his Court does not believe that such a potential

                                   5   complexity is overly serious or overshadows the advantages the class-action device provides in this

                                   6   case.”). Gold, a published decision in this district, treated the question as one of ascertainability and

                                   7   found that the proposed class—with some modifications to the class definition—was reasonably

                                   8   ascertainable since unqualifying class members could be eliminated through a straightforward

                                   9   notice and claim process. 306 F.R.D. at 630.

                                  10          Upon consideration of the relevant authority, the court finds the position articulated in Gold

                                  11   more persuasive. Determining the nature of each class member’s debt will be necessary at some

                                  12   stage of litigation but is not inherently a barrier to class certification. See Briseno, 844 F.3d at 1128
Northern District of California
 United States District Court




                                  13   (noting the “well-settled presumption that courts should not refuse to certify a class merely on the

                                  14   basis of manageability concerns” (citation omitted)). As other courts have recognized, this dispute

                                  15   will inevitably arise in almost any FDCPA class action (and by extension, cases brought under the

                                  16   Rosenthal Act), so denying class certification on this basis alone would eliminate or severely impair

                                  17   the ability to challenge unfair debt collection practices on a classwide basis. 10 Briseno’s core

                                  18   holding was that administrative feasibility cannot be considered in a vacuum; instead, a court must

                                  19   consider the overall costs and benefits of class adjudication given the particular nature of the case.

                                  20   Id. at 1128; see Walker, 953 F.3d at 633. In the context of credit card collections cases like the

                                  21   current one, requiring each individual to separately litigate the same issue of liability would not

                                  22   serve the purposes of Rule 23. There are a “variety of procedural tools courts can use to manage

                                  23
                                       10
                                  24       Defendants note that FDCPA class actions could proceed for certain categories of debts that are
                                       clearly consumer in nature, such as medical and student debts. Opp. at 30 n. 23. This position
                                  25   seems to suggest that unfair debt collection practices on delinquent credit cards cannot be challenged
                                       on a classwide basis because credit cards are not necessarily consumer in nature. The broad remedial
                                  26   purpose of the FDCPA would not be served by effectively prohibiting class actions based on credit
                                       card debt. See Evon v. Law Offices of Sidney Mickell, 688 F.3d 1015, 1032 (9th Cir. 2012) (finding
                                  27   that the district court abused its discretion in refusing to certify a class without considering the
                                       FDCPA’s remedial goals); In re CBC Companies, Inc., 181 F.R.D. at 384 (stating that denying class
                                  28   certification “if there was a chance a possible class member used a credit card for a business purpose
                                       . . . would be contrary to the clear remedial goals of the FDCPA”).
                                                                                          20
                                        Case 4:18-cv-05051-DMR Document 103 Filed 10/06/20 Page 21 of 24




                                   1   the administrative burdens of class litigation,” including the use of “claim administrators, various

                                   2   auditing processes, sampling for fraud detection, follow-up notices to explain the claims process,

                                   3   and other techniques tailored by the parties and the court.” Briseno, 844 F.3d at 1128, 1131. In

                                   4   FDCPA actions specifically, district courts have suggested numerous methods of identifying

                                   5   qualifying debts without requiring individual mini-trials, and Defendants do not offer convincing

                                   6   arguments that no such methods are available here.11 See, e.g., Gold, 306 F.R.D. at 629-30 (finding

                                   7   that the class could be appropriately narrowed by removing debts assumed under the name of a

                                   8   business, using a notice and claims process, or by requiring submissions of credit card statements);

                                   9   Irwin, 96 F. Supp. 2d at 973 (determining that “[i]t would be possible to identify checks written for

                                  10   commercial purchases and distinguish them from those written for consumer purchases”); Macarz

                                  11   v. Transworld Sys., Inc., 193 F.R.D. 46, 57 (D. Conn. 2000) (“[A]ny disputes regarding whether a

                                  12   particular class member’s debt is consumer or commercial can be remedied through proper drafting
Northern District of California
 United States District Court




                                  13   of the claim form, and at the damages phase of this case.”). In addition, the estimated number of

                                  14   potential class members is relatively low, which provides further support than any individual issues

                                  15   of proof will not outweigh the benefits of class adjudication.

                                  16          Further, this court previously explained that requiring debtors to make a strong initial

                                  17   showing about the nature of their debt “could incentivize creditors to conceal the nature of the debts

                                  18   they are attempting to collect in order to prevent debtors from discovering sufficient factual

                                  19   information to adequately contest unfair debt collection practices.” Docket No. 47 at 8. Denying

                                  20   class certification on the basis that debt collection agencies do not collect or maintain evidence about

                                  21   the underlying nature of the debts would only further encourage opaque debt collection practices.

                                  22   See Gold, 306 F.R.D. at 630 (“[T]he mere fact that the debt collection agency does not segregate
                                       business and consumer debt accounts is not enough to thwart class certification.”); Irwin v. Mascott,
                                  23

                                  24

                                  25   11
                                          Defendants argue that some of the solutions proposed in other cases, such as submissions of credit
                                  26   card statements, are not feasible here because of the age of the debts. Opp. at 30. This argument is
                                       not convincing since there are other methods of determining class membership, including the
                                  27   traditional notice and claims process. See Briseno, 844 F.3d at 1132 (“If the concern is that
                                       claimants in cases like this will eventually offer only a ‘self-serving affidavit’ as proof of class
                                  28   membership, it is again unclear why that issue must be resolved at the class certification stage to
                                       protect a defendant’s due process rights.”).
                                                                                        21
                                        Case 4:18-cv-05051-DMR Document 103 Filed 10/06/20 Page 22 of 24




                                   1   96 F. Supp. 2d 968, 973 (N.D. Cal. 1999) (“The fact that defendants do not maintain information

                                   2   that allows a precise determination of the nature of each purchase should not be a bar to proceeding

                                   3   under the FDCPA.”).

                                   4          For all of the above reasons, the court finds that the administrative feasibility of identifying

                                   5   class members does not defeat certification under Rule 23(b)(3).

                                   6                  2.      UCL Standing

                                   7          Defendants argue that individualized inquiries will be required to determine whether each

                                   8   potential class member suffered an economic loss sufficient to confer UCL standing. Opp. at 31.

                                   9   This argument is not convincing. LVNV’s interrogatory responses indicate that Defendants have

                                  10   records about the judgments H&Z attempted to enforce without filing an acknowledgment of

                                  11   assignment with the state court, including the specific dollar amounts that were garnished or levied

                                  12   as a result. See Kennedy Decl., Ex. 1, Interrogatories 12, 14 at 8-10. Defendants do not explain
Northern District of California
 United States District Court




                                  13   how it would be burdensome to identify judgments that did not result in any garnishment activity

                                  14   for the purposes of eliminating class members without standing.

                                  15                  3.      Collateral Estoppel

                                  16          Finally, Defendants assert that the claims of some class will be barred by the principle of

                                  17   collateral estoppel because some of the judgments at issue were renewed without objection by

                                  18   potential class members.      They argue that identifying which claims are barred is another

                                  19   individualized inquiry that defeats predominance in this case.

                                  20          Under California law, a judgment creditor “may renew a judgment by filing an application

                                  21   for renewal of the judgment with the court in which the judgment was entered.” Cal. Code Civ.

                                  22   Proc. § 683.120(a). Renewal extends the period of enforceability for a judgment beyond the default
                                       ten years. See Cal. Code Civ. Proc. § 683.020. Once a renewal is entered by the court, the creditor
                                  23
                                       must notify the debtor, who then has thirty days to object. Cal. Code Civ. Proc. §§ 683.160(a),
                                  24
                                       683.170(b). In Popa v. Winn Law Grp., APC, a plaintiff debtor asserted that a law firm violated the
                                  25
                                       FDCPA and Rosenthal Act by listing the original judgment creditor, rather than the assignee, as the
                                  26
                                       plaintiff on a request to renew a judgment. 2019 WL 289832 (C.D. Cal. Jan. 23, 2019). The court
                                  27
                                       found that the plaintiff’s claim was barred by the principle of collateral estoppel because he did not
                                  28
                                                                                        22
                                        Case 4:18-cv-05051-DMR Document 103 Filed 10/06/20 Page 23 of 24




                                   1   object to the renewal of the judgment within the time period permitted by statute, and he could not

                                   2   subsequently bring a FDCPA claim premised on the same alleged wrongdoing. Id. at *2-3.

                                   3           In this case, Defendants assert that the judgments against many potential class members were

                                   4   renewed. Opp. at 31; see Zide Decl. ¶ 19. They argue that under Popa, those class members already

                                   5   had the opportunity to object to the renewal of the judgments on the basis that H&Z improperly

                                   6   listed Arrow as the plaintiff. According to Defendants, such class members are now estopped from

                                   7   challenging the unlawful conduct because they could have done so when they were notified of the

                                   8   renewals. This argument is not convincing. The alleged FDCPA violations in this case are not

                                   9   based on whether the initial judgments are valid or whether Defendants were entitled to renew those

                                  10   judgments. Instead, Norton alleges that Defendants violated the FDCPA by attempting to enforce

                                  11   judgments without filing an acknowledgment of assignment as required by section 673. As

                                  12   explained in the court’s order on Defendant’s second motion to dismiss, each enforcement action
Northern District of California
 United States District Court




                                  13   Defendants took without filing an acknowledgment was a distinct legal act that could serve as the

                                  14   basis for a FDCPA claim. See Docket No. 47 at 12-15. Accordingly, whether any class members

                                  15   are estopped from arguing that Defendants’ renewal of their judgment was a separate FDCPA

                                  16   violation is not at issue here.

                                  17           In sum, this case invokes common questions of law and fact about whether Defendants

                                  18   violated the FDCPA by enforcing judgments without complying with section 673. For the reasons

                                  19   stated above, the court finds that the issues common to the class predominate over any individual

                                  20   questions. Defendants do not raise any separate arguments about superiority, and the court finds

                                  21   that this requirement is also met. See McLeod v. Bank of Am., N.A., No. 16-CV-03294-EMC, 2017

                                  22   WL 6373020, at *16 (N.D. Cal. Dec. 13, 2017) (“That common questions predominate demonstrates
                                       that a class action would be a superior method of adjudication.” (citations omitted)); see also Hunt
                                  23
                                       v. Check Recovery Sys., Inc., 241 F.R.D. 505, 514–15 (N.D. Cal. 2007) (determining that FDCPA
                                  24
                                       actions are well-suited for class treatment because individual claimants are “most likely unaware of
                                  25
                                       their rights under the FDCPA,” and “the size of any individual damages claims under the FDCPA
                                  26
                                       are usually so small that there is little incentive to sue individually.”); Gold, 2014 WL 5026270,
                                  27
                                       *9 (“[I]ndividual recovery [under the FDCPA] is small, and resorting to alternative mechanisms
                                  28
                                                                                        23
                                        Case 4:18-cv-05051-DMR Document 103 Filed 10/06/20 Page 24 of 24




                                   1   would be unduly inefficient.”).

                                   2   V.     CONCLUSION

                                   3          For the foregoing reasons, Norton’s motion for class certification is granted. Norton is

                                   4   appointed as Class Representative. Kennedy and Lyons are appointed as Class Counsel.

                                   5
                                                                                                           ISTRIC
                                   6                                                                  TES D      TC
                                                                                                    TA




                                                                                                                          O
                                                                                               S
                                   7




                                                                                                                           U
                                                                                              ED




                                                                                                                            RT
                                                                                                                         D
                                              IT IS SO ORDERED.
                                                                                                                  RDERE




                                                                                          UNIT
                                   8
                                                                                                           OO
                                       Dated: October 6, 2020
                                                                                                   IT IS S




                                                                                                                                  R NIA
                                   9

                                                                                                                       u
                                                                                     ______________________________________
                                                                                                               a M. Ry
                                  10



                                                                                          NO
                                                                                                       D o n n
                                                                                                Judge
                                                                                                   Donna  M.  Ryu




                                                                                                                                  FO
                                  11

                                                                                           RT
                                                                                           United States Magistrate Judge




                                                                                                                              LI
                                                                                                   ER
                                                                                              H




                                                                                                                          A
                                  12                                                                                          C
Northern District of California




                                                                                                        N                 F
 United States District Court




                                                                                                            D IS T IC T O
                                  13                                                                              R
                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                     24
